COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


JEFFREY ALLEN LINDSAY,                            §
                                                         No. 08-18-00212-CV
                          Appellant,              §
                                                            Appeal from the
v.                                                §
                                                          143rd District Court
THE ESTATE OF ROY OREY LINDSAY,                   §
SR., ROY A. LINDSAY, RAINEY L.                          of Reeves County, Texas
LINDSAY, SUSAN LINDSAY THOMAS,                    §
JONI K. LINDSAY, ROY A. ("SONNY")                      (TC# 13-12-20542 P3137)
LINDSAY, AND HANGING H. RANCH,                    §
INC.,
                                                  §
                           Appellees.

                                          O R D E R


       The Motion to Abate is hereby DENIED. Therefore, the Court REINSTATE the appeal

and the Reporter’s Record is now due July 10, 2021.

       IT IS SO ORDERED this 30th day of June, 2021.


                                                       PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.